Citation Nr: 0800836	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1963 to April 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which, in pertinent part, granted the veteran's claim 
for service connection for hypothyroidism and assigned a 10 
percent disability rating, effective June 3, 2003.  

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.

In March 2005, the veteran requested a hearing before a RO 
Decision Review Officer (DRO), and before a Veterans Law 
Judge (VLJ) of the Board.  The RO hearing was scheduled, but 
the veteran cancelled and elected an informal hearing 
conference in April 2005.  In June 2005, he withdrew his 
hearing request.  The Board hearing was scheduled, but the 
veteran failed to report as scheduled in October 2007.  There 
are no other hearing requests of record, so the Board deems 
his request for a hearing to have been withdrawn.  See 
38 C.F.R. § 20.704(d), (e) (2007).


REMAND

The veteran was afforded a VA examination for his 
hypothyroidism in December 2006.  A copy of the examination 
report is in his claims file.  However, the report of that 
evaluation does not provide the objective clinical findings 
necessary to properly evaluate the current severity of his 
service-connected hypothyroidism under the Schedule for 
Rating Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-
4.14, 4.119, Diagnostic Code 7903 (2007).  Additionally, he 
and his representative allege that his symptoms have worsened 
since that evaluation.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

In particular, the veteran, in various written statements, 
complains of problems with night sweats, cold intolerance, 
sleep impairment, depression, fatigue, and memory problems.  
He also asserted that his symptoms persist, despite increases 
in his medication levels.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  As such, in order to effectively evaluate the 
veteran's service-connected disability, more recent objective 
characterizations of the condition and its associated 
symptomatology are required.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).  

Furthermore, a determination as to the severity of the 
veteran's hypothyroidism is especially important in this 
particular instance because he also has significant 
conditions that are not service connected - including 
depression and a sleep disorder.  The Board is unclear as to 
whether these diagnoses may be dissociated from, or are part 
and parcel of, the disability at issue.  Similarly, the 
veteran has a lengthy history of drug and alcohol abuse, as 
well as a history of chronic obstructive pulmonary disease, 
osteoarthritis, peripheral neuropathy, and erectile 
dysfunction.  Symptoms related to nonservice-connected 
disorders generally cannot be used as grounds for increasing 
the rating for his hypothyroidism.  The veteran is also 
service-connected for diabetes mellitus.  The Board cannot 
render an informed decision concerning the level of 
disability caused by his service-connected hypothyroidism in 
the absence of specific medical information regarding the 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

Therefore, an additional VA examination to obtain more 
current findings in this regard would be useful in evaluating 
the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
endocrinology examination to ascertain 
the current severity and manifestations 
of his service-connected hypothyroidism.  
Conduct all testing and evaluation 
needed to make this determination.  

The examiner should, if possible, 
indicate what specific symptoms 
are attributable to the service-
connected hypothyroid disorder, as 
opposed to symptoms referable to any 
nonservice-connected disability (whether 
mental and/or physical) or other 
service-connected disability (i.e. 
diabetes mellitus).  The examiner should 
specifically indicate whether there is 
objective evidence of muscular weakness, 
cold intolerance, mental disturbance, 
and cardiovascular involvement, and 
sleepiness/fatigue as a result of the 
veteran's hypothyroidism.  If it is not 
possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided. 

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



